 UNITED STATES DISTICT COURT
 FOR THE DISTRICT OF RHODE ISLAND

 RYAN CORDEIRO
 ASHLEY CORDEIO
     VS                                       Case Number:19-CV-510

 CARRINGTON MORTGAGE SERVICES, LLC
 KORDE & ASSOCIATES, PC.

 MOTION TO ALTER AND AMEND JUDGMENT PURSUANT TO
 F.R.C.P.59(e)

      Plaintiff, by his Attorney, moves that this Court pursuant to F.R.C.P

59(e), to alter and amend the Judgment entered on June 19, 2020:

      1. To vacate the Order of Dismissal on the grounds of manifest error

 and to reinstate the Federal RESPA and TILA Counts because the damages

 alleged in the complaint were concrete and substantial and in conformity with

 Spokeo.

      2. In the alternative to confirm that any dismissal of the Federal RESPA

 and TILA claims based on the holding in Spokeo was without prejudice and

 that due to the lack of jurisdiction this Court should remand those Counts to

 State Court.

 In support of this Motion, Plaintiff files the attached Memorandum of Law.
                             RYAN CORDEIRO
                             By his Attorney
July 17, 2020
                             /s/ John B. Ennis
                             John B. Ennis, Esq. #2135
                             1200 Reservoir Avenue
                             Cranston, RI 02920
                             (401) 943-9230
                             Jbelaw75@gmail.com



                          CERTIFICATION

      I hereby certify that I emailed a copy of the above Motion to the
following electronically on this 17th day of July, 2020:

Carson Shea
Christian Stephens
Paul G. Manning
                                         /s/ John B. Ennis
